       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 TODD MICHAEL REARDON and
 JOHN ROBERT REARDON,

                        Plaintiffs,              Case No. 18-CV-1722-JPS

 v.

 MATTHEW SCHOSSOW, KRISTIN L.
 SUDINSKI-TORYFTER, CITY OF
 MEQUON, and JOHN AND JANE                                JUDGMENT
 DOES,

                        Defendants.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that Defendants’ motion for
summary judgment (Docket #16) be and the same is hereby GRANTED in
part and DENIED in part as provided (Docket #48);

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs’
motion for summary judgment (Docket #24) be and the same is hereby
GRANTED in part and DENIED in part as provided (Docket #48);

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs’
claims against Defendant Matthew Schossow for supervisor liability and
failure to intervene in the obtention and execution of a search warrant be
and the same are hereby DISMISSED (Docket #48);

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs’
claims for Fifth and Fourteenth Amendment violations be and the same
are hereby DISMISSED (Docket #48);



  Case 2:18-cv-01722-JPS Filed 10/28/19 Page 1 of 2 Document 58
       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs’
claim for liability against Defendant City of Mequon be and the same is
hereby DISMISSED (Docket #48);

       IT IS FURTHER ORDERED AND ADJUDGED that Defendant
City of Mequon be and the same is hereby DISMISSED from this action
(Docket #48);

       IT IS FURTHER ORDERED AND ADJUDGED that the John and
Jane Doe defendants be and the same are hereby DISMISSED from this
action (Docket #48);

       IT IS FURTHER ORDERED AND ADJUDGED that the parties’
stipulation of dismissal (Docket #56) be and the same is hereby
ADOPTED (Docket #57); and

       IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED with prejudice, without further costs
and fees to any party (Docket #57).

                                      APPROVED:




                                      J.P. Stadtmueller
                                      U.S. District Judge

                                      STEPHEN C. DRIES
                                      Clerk of Court
October 28, 2019                      s/ Jodi L. Malek
Date                                  By: Deputy Clerk




                            Page 2 of 2
  Case 2:18-cv-01722-JPS Filed 10/28/19 Page 2 of 2 Document 58
